PARKER, Judge.
Defendants bring forward and argue in their brief some 15 assignments of error. Since, in our view of the case, the defendants are entitled to a new trial because of prejudicial errors in the charge, we do not discuss those assignments of error directed to the rulings of the court in admission or exclusion of evidence since these are not likely to occur at another trial.
We only discuss those errors in the charge which are sufficiently prejudicial singly or cumulatively to require a new trial.
The court charged the jury with respect to when violation of a statute is negligence per se and when it is not negligence per se. This instruction was not warranted, because the evidence did not disclose any violation of a motor vehicle statute, and the instruction served only to confuse the jury. To add further to the confusion, the court charged:
“In this case, members of the jury, the plaintiff is invoking the alleged violation by the defendant of one or more of the following statutes. North Carolina General Statute 20-141, Section (c). This statute provides that the fact that a person is driving a vehicle within the speed limit does not relieve him of the duty to exercise due care, when the circumstances indicate that he or she should do so to avoid collision or injury, he or she is required to *517decrease speed when special hazards exist with respect to pedestrians or other traffic. A violation of this statute is negligence within itself.”
After a conference at the bench with the attorneys the court said: “Members of the jury, the court has just given you a charge relating to special hazards. The court instructs you to disregard that instruction and don’t use it in your deliberations.” The court did not retract its instruction with respect to situations where violation of a motor vehicle statute might be negligence per se. Indeed the error was compounded when the court proceeded to instruct that the plaintiff was “invoking the alleged violation” by defendant of failing to keep control of her automobile and a further violation of failure to keep a proper lookout. Immediately following these instructions the court instructed that the plaintiff was invoking the “alleged violation of one or more of these statutes or laws” by the defendant as “being the direct immediate and proximate cause” of plaintiff’s injuries. Again the court makes it possible for the jury to speculate that if defendant failed to keep a proper lookout and failed to keep her automobile under control she was guilty of violation of a statute which would constitute negligence per se and no other facts could be considered.
In addition, in the court’s mandate on the first issue, he instructed that if the plaintiff had fulfilled the responsibility cast upon her in presenting evidence which by its quality and convincing power had satisfied the jury, by its greater weight, that defendant was negligent in the particulars which he set out and that the negligence was one of the proximate causes of the “collision between the vehicles, then it would be your duty to answer the first issue in favor of the plaintiff, that is Yes.” Of course, the issue was whether the plaintiff was injured by the defendant’s negligence. There was no doubt but that the defendant’s car ran into the rear of plaintiff’s parked vehicle. The question was whether defendant’s negligence, if any, was a proximate cause of the injuries, if any, plaintiff received.
Finally, the court instructed the jury that they were to consider what amount, if any, they found to be fair and reasonable compensation for suffering both of body and mind which you find “proximately resulted from the negligent act of the defendant.” Whether defendant was negligent was a question for the jury as well as whether his negligence, if any, was a proximate cause of plaintiff’s injuries. This last instruction to the *518jury could well have allowed them to think that the court had said that defendant committed a negligent act and this determination, having been made by the court, was not for them to consider.
The cumulative effect of these errors in the charge, we think, is to leave the jury — the trier of fact — without the proper guidance necessary for a determination of the issues in the case.
New trial.
Chief Judge Brock and Judge Morris concur.